Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-8 and newly added claims 9 and 10.  The claims are newly rejected under 35 USC 103 as necessitated by amendment.  Accordingly, this action is made final. 

Claim Rejections - 35 USC § 103

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 20160141716) in view of Hisamitsu et al (US 20040038124).  
	Regarding claim 1, Ito et al. teach an all-solid battery comprising a multilayer chip in which each of a plurality of solid electrolyte layers (10) and each of a plurality of electrodes (20, 21, 30, 31) are alternately stacked, a main component of the solid electrolyte being Co-LATP (cobalt-containing lithium aluminum titanium phosphate, see [0210]), the multilayer chip having a rectangular parallelpiped shape, the plurality of electrodes being exposed alternately to a first end face and a second end face that face each other (left and right sides of Fig. 24B).  First and second external electrodes (50) are provided on the first and second end faces (Fig. 24B, [0210]).  In [0210] it is disclosed that the external dimensions of the chip were found to be 5 mm in length, 5 mm in width, and 1.1 mm in thickness.  The ratio of L/W is therefore 1.0, wherein L is defined as the dimension extending through both side faces, and W is orthogonal to that dimension and to the stacking direction (T) (note: the dimension of each external electrode is considered to be part of L, in accordance with what is shown in Fig. 3 of the instant application).  Regarding claim 3, the ratio (L+W)/T = (5+5)/1.1 = 9.1, which anticipates the claimed range of 3 to 85.  Regarding claim 8, the solid electrolyte has a NASICON structure ([0050]).  
	Ito et al. do not expressly teach that the ratio L/W is in the range of 0.2 to less than 1.0 (claim 1), or 0.5 to less than 1.0 (claim 2), or 0.2-0.6 (claim 9). 
	Hisamitsu et al teaches a rectangular laminate battery cell having tabs (5, 7) on the long sides of the cell, thereby creating a length to width ratio lower than a conventional cell (see Fig. 4A, [0037], [0038]).
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to apply the teachings of Hisamitsu et al. to the battery of Ito et al. so as to result in a chip battery having an L/W ratio lower than 1.0 as claimed.  In [0038], Hisamitsu et al. teach the following:
				
    PNG
    media_image1.png
    178
    464
    media_image1.png
    Greyscale

In [0039], it is further taught:
				
    PNG
    media_image2.png
    126
    462
    media_image2.png
    Greyscale

Therefore, Hisamitsu teaches that by shortening the dimension L, and lengthening the dimension W (analogous to the L and W defined in Ito and in the instant specification), the battery can have reduced internal resistance and higher power in comparison to a battery with a longer L and a shorter W (Fig. 4B of Hisamitsu et al).  Therefore, the artisan would be motivated by these disclosures to use a shorter L and a longer W in the chip battery of Ito, thereby resulting in a L/W ratio of less than 1.0, or between 0.2 and 0.6.  Accordingly, claims 1, 2, and 9 would be rendered obvious.  Note: although Ito et al. does not expressly use “tabs” as are used in Hisamitsu et al., the same concepts taught by Hisamitsu et al. relating to cell geometry and internal resistance would apply to flat batteries in general, including the battery of Ito et al.  Therefore, the artisan would be motivated to make the modification.  
	Regarding claim 4, Ito et al. further teach that an electric collector layer (21, 31) is sandwiched by two electrode layers (20, 30) including an electroactive material.  However, the reference does not expressly teach the specific values of the average collector thickness (claims 4 or 5), or the average electrolyte layer thickness (claims 6 and 7).
	However, these limitations would have been obvious to one skilled in the art at the time of filing because the reference provides guidance on these thicknesses in [0060] and [0065].  In [0065], it is taught that the collectors are printed with a thickness of 5 microns, prior to stack compression, and the electrolyte is printed with a thickness of 15 microns prior to compression.  In [0060], it is generally taught that “making the solid electrolyte layer and the positive electrode active material layer (and, when present the negative electrode active material layer) as thin as possible and using as many layers as possible tends to decrease resistance and increase energy density.”  The artisan would be motivated by this teaching in the reference to have the layers be as thin as reasonably possible while still maintaining structural integrity.  Thus, the claimed ranges of less than 10 microns and 0.5-5 microns would be rendered obvious.  
	Finally, Ito et al. do not expressly teach that the ratio (L+W)/T is 18 or more and 85 or less as recited in claim 10.  As noted above, the dimensions disclosed in the example provide for a ratio of about 9.  The exemplary chip battery has 30 cells ([0210]).  Presuming the area in plan would be about the same as disclosed in the example (25 mm2), it would have been well within the skill of the art to employ a chip battery using only half (15 or less) the number of cells depending on space considerations or desired current of the parallel-connected cells.  Accordingly, it would have been obvious to use a battery of only half the thickness or less of the disclosed embodiment, which would result in a (L+W)/T ratio of 18 or more.  Accordingly, claim 10 would also be rendered obvious. 


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
August 16, 2022